McCORMICK, J., specially concurring: While I concur in the result reached in the majority opinion I cannot fully subscribe to all of its holdings. The statement is made in the opinion: “We hold that Section 32a prohibits municipalities from levying a vehicle tax on non-residents only, and the fact that a corporation may have an additional residence does not, under the statute, relieve such a vehicle owner from the operation of a vehicle license ordinance duly adopted by a municipality within which it resides.” The case would seem to be one of first impression in this State. The question to be decided is that the “residence” of a corporation for the purpose of imposing a wheel tax. The majority has concluded that a corporation could have its residence in many different cities, towns, villages or other municipal corporations and that it could be required to purchase a municipal vehicle license in each. A proper interpretation of the statute does not justify such a finding. Illinois Water Co. v. Champaign County, 367 Ill 641, 12 NE2d 661 (1937), was a case involving the residence of a corporation for the purpose of a capital stock tax. While not on all fours with the instant case, many of the statements therein are applicable. The legislature had provided that the capital stock of a corporation should be at the location of its principal office, and the court observed that a corporation doing business in a number of places is under no duty to the State or to any municipality to locate its principal place of business where taxes are the highest. The court said at page 644: “If the corporation chooses to maintain its principal office at that location because the rate of taxation is less there than in other places where it does business, that choice does not indicate any fraudulent purpose or affect the validity of the location of the principal office. [Citing cases.] ” In Friend & Co. v. Goldsmith & Seidel Co., 307 Ill 45, 138 NE 185 (1923), the question involved was the domicile or residence of a corporation, and the court held that under the authority of Ex parte Schollenberger, 96 US 369, although a corporation has its residence and citizenship in the state where it is created, it may transact business anywhere unless prohibited by its charter or excluded by local laws. The court said at page 50: . “In fact, however, a corporation has no home, domicile, residence or citizenship in the sense in which those terms are applied to natural persons. Whenever those words are applied to a corporation it is in a figurative sense, and they are used with a vagueness of meaning which arises from the fact that they are metaphorical.” In People v. Deep Rock Oil Corp., 343 Ill 388, 175 NE 572, one of the problems considered was whether or not the State had imposed a double tax. The Supreme Court noted at page 394 that “double taxation will never be presumed, and before that effect will be given a statute it must unmistakably appear that the legislature so intended it. New York Central Railroad Co. v. Stevenson, 277 Ill 474; Tennessee v. Whetworth, 117 US 129; Cooley on Taxation, 165.” As in the case before us, the tax under review in Deep Rock was a privilege or use tax. Double taxation ordinarily refers to a situation wherein one governmental unit imposes the same tax for the same purpose on one individual or corporation twice in the same taxing year. Technically, a pure double taxation matter is not presented by this appeal since the tax which the plaintiff seeks to levy upon the defendant is the first such tax it imposed upon the defendant during the taxing year in question. However, to construe the statute as the majority has would permit many different governmental units to impose a use tax on the same corporation — a situation which, while not identical, is closely related to double taxation. Although it could be argued that such various taxes would be for different uses, namely, uses of different roads, statutory language conferring the power of taxation to local municipalities must be strictly construed (People v. Mills Novelty Co., 357 Ill 285, 192 NE 236), and language tending to protect the taxpayer should be liberally construed. People v. New York Cent. R. Co., 356 Ill 67, 190 NE 94. If there is any doubt regarding the extent of the power conferred upon the municipality the doubt should be resolved against the municipality. Condon v. Village of Forest Park, 278 Ill 218, 115 NE 825; Arnold v. City of Chicago, 387 Ill 532, 56 NE2d 795. The enabling act only justifies a municipality’s taxing a corporation which has its principal office or place of business in such municipality. The common construction of the term “residence” when referring to a corporation is the corporation’s principal place of business, and while a corporation may have many residences for some purposes, such as for venue, it does not follow that such rule should be applicable when dealing with a statute enabling local authorities to impose taxes. Unless the legislature clearly indicates the opposite, the scope of the delegated taxing power should be narrowly construed, and although such narrow construction as applied to this case would permit the plaintiff to impose the contested tax, it would not permit other municipalities to do the same. It appears that on the date in question the principal place of business of the corporation was the Village of Hodgkins; and since the Village, by its own ordinance, had provided that the tax could be imposed on corporations having their principal office or place of business in the Village of Hodgkins, the imposition of the tax on the defendant was proper. The judgment of the trial court was properly reversed.